 BEDDING DISCOUNTS CENTERS 17Bedding Discount Centers, Inc, and Lon Jarrell Jr.  Case 29ŒCAŒ20194 July 31, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS LIEBMAN           AND HURTGEN The issue presented in this case1 is whether the admin-istrative law judge correctly found that the Respondent violated Section 8(a)(3) of the Act.  The Board has con-sidered the decision and the record in light of the excep-tions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the rec-ommended Order as modified.3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Bedding Discount Centers, Inc., Bethpage, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 2(e). ﬁ(e)  Mail a copy of the attached notice marked ‚Ap-pendix™ to all current employees and former employees employed by the Respondent at any time since July 23, 1996.  Such notice shall be mailed to the last known ad-dress of each of the employees above.  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 29, after being signed by the Respondent™s author-ized representative, shall be mailed within 14 days after service by the Region.ﬂ 2.  Substitute the attached notice for that of the admin-istrative law judge.                                                                                                                            1 On September 26, 1997, Administrative Law Judge Steven Davis  issued the attached decision.  The Respondent and the General Counsel filed exceptions and supporting briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 3 Because only one sales employee works at each of the Respon-dent™s stores, and the complaint for which the Respondent discharged discriminatee Lon Jarrell Jr., was mailed to all stores, we shall modify the Order to require that the Respondent mail a copy of the Board™s remedial notice to all employees working in its stores on and after the date of Jarrell™s discharge.                            APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT discharge or otherwise discriminate against any of you for supporting Retail Wholesale Em-ployees Union, Local 305, AFLŒCIO, of Westchester County and Vicinity. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer Lon Jarrell full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. WE WILL make Lon Jarrell whole for any loss of earn-ings and other benefits resulting from his discharge, less any net interim earnings, plus interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlaw-ful discharge of Lon Jarrell, and WE WILL, within 3 days thereafter, notify him in writing that this has been done and that the discharge will not be used against him in any way. BEDDING DISCOUNT CENTER, INC.  Sonja Fritts, Esq., for the General Counsel. Dorothy Rosensweig, Esq. (Kaufman, Naness, Schneider & Rosensweig, P.C.),  of Jericho, New York, for the Respon-dent. DECISION STATEMENT OF THE CASE STEVEN DAVIS, Administrative Law Judge. Based on a charge filed by Lon Jarrell Jr., an individual (Jarrell) on July 26, 1996, a complaint was issued against Bedding Discount Centers, Inc. (the Respondent) on November 22, 1996.  The complaint alleges essentially that the Respondent dis-charged Jarrell because of his union and concerted activities. The Respondent denied the material allegations of the com-plaint, and on February 24, 1997, a hearing was held before me in Brooklyn, New York.1 Upon the evidence presented in this proceeding, and my ob-servation of the demeanor of the witnesses and after considera-tion of the briefs filed by the General Counsel and the Respon-dent, I make the following  1 All dates hereafter are in 1996 unless otherwise indicated. 326 NLRB No. 5  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 18FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a New York corporation, having its princi-
pal office and place of busine
ss at 75 Central Avenue South, 
Bethpage, New York, has been engaged in the retail sale and 
distribution of mattresses. Duri
ng the past year, the Respondent 
received gross annual revenues in excess of $500,000 from its 
operations, and during the same period of time, it purchased 
and received at its Bethpage 
facility supplies and materials 
valued in excess of $5000 directly from enterprises located 
outside New York State. The Re
spondent admits and I find that 
it is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. The Respondent also ad-
mits, and I find that Retail Whol
esale Employees Union, Local 
305, AFLŒCIO of Westchester County and Vicinity (the Union) 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
The General Counsel™s Case 
The Respondent, popularly known as Sleepy™s, operates 
about 100 retail stores in the New York metropolitan area. Its 
officials are Harry Acker, chief executive officer, Jack Acker, 
general manager, Howard Roeder
, president, and Ira Fishman, 
vice president of sales. 
Each store is manned by only one employee. That person is 
responsible for its sales, making
 reports to the company, and 
making deposits of funds received from customers.  
The Respondent has an interstore, headquarters phone sys-
tem which connects all the stores
, and over which employees at 
each store can communicate with each other, and can leave 

voice mail messages for specific sales people, or can leave a 
message addressed to everyone
. Similarly, management can 
leave messages which all employees are required to listen to. 
Jarrell was employed by the Respondent as a salesman from 
August 1995 until his discharge on July 23, 1996. 
On March 12, 1996,
2 a letter typed on the letterhead of the 
Union was distributed to the em
ployees at various store loca-
tions. It was headed ﬁan open lett
er to our co-workers,ﬂ and was 
signed ﬁemployee organizing committee.ﬂ The three-page letter 
criticized the Company and Harry Acker.
3  It made certain 
claims including that the Respondent had raised the prices of its 
merchandise and reduced its employees™ commissions, accused 
Harry Acker of not caring about 
the workers, and alleged that 
the employees were subject to threats and intimidation. The 
letter urged the employees to join the Union. The letter further 
quoted Acker as saying that ﬁthe company™s commission struc-
ture was fair, and that he would never lie to the employees.ﬂ 
Specifically, the letter allegedl
y quoted Acker, and stated, in 
part, as follows: 
 In order to pay our expenses, and remain competitive, we had 
to increase our prices and stop 
paying all those ridiculous 
commissions we previously were paying! The new commis-

sion structure is fair to everyone.  Remember this line?  I™m 
                                                          
 2 Respondent™s unopposed motion to correct the transcript to state at 
p. 149, L. 24, that ﬁthey were not forced to send this backﬂ is granted. 
3 All references hereafter to Acker are to Harry Acker, unless other-
wise indicated. talking about making money, lots and lots of money. Don™t 

you people understand? Doesn™t anyone care? Why don™t you 
believe me? I would never lie to you. We never lie! Ever!!!! 
Please, believe me! You™re going to make lots and lots of 
money! Just wait, you™ll see!!!  
In summation, Harry™s reached in
to our pockets at least five 
or six ways in the past year alone. 
 The letter further stated that employees said that in (a) April 
1995 Acker ﬁreduced commissions across the board seventeen 
to twenty five percentﬂ and (b) February 1996, Acker said that 
employees must split commissions with telemarketing. 
Jarrell, who was not a member of the Union™s organizing 
committee, stated that after he read the letter, he discussed it 
with 10 of his fellow workers over the company phone system. 
They agreed that they needed union representation because of 
the Company™s improper treatment of them. 
Jarrell testified that on March 13
, a management official left 
a voice mail message that he did not believe that it was in the 
employees™ best interest to join the Union. That day, Jarrell 
received a letter from the Company with his paycheck, which 
apparently was sent to all the sales people. The letter stated that 
the Union ﬁhas been distributing a leaflet full of lies and in-
tended to trick you into signing a Union card.ﬂ It continued that 
Respondent has been a good employer which cares about its 
employees. It urged the employees to ﬁsay no to a union.ﬂ 
Jarrell discussed the employer™s 
letter with his 10 colleagues, 
and they continued to believe that they needed union represen-
tation. Jarrell conceded that dur
ing all his conversations with 
those employees, no management re
presentative was present in 
his store.  On March 15, Acker left a vo
ice mail message for all em-
ployees in which he stated th
at although the Union accused him 
of lying, he never lied to his 
workers. Acker offered to pay $100,000 to any employee who put up $1000 and could prove 
that Acker lied to his employees. 
That day, Jarrell discussed the 
offer with his fellow employ-
ees, and an attorney friend, Bill Kane, who urged him to accept 
the challenge. On March 17, Acke
r repeated his offer and said 
that any employee wishing to ac
cept his challenge should have 
his attorney contact Acker™s atto
rney. Jarrell advised Kane of 
this message, and Kane recommended Attorney Samuel Rieff 
to represent him. On March 24
, Acker repeated his offer and 
called the Union™s accusation that he stole from his employees 

a lie. 
On March 29, Jarrell participated in a conference call with 
Acker, Jack Acker, and Chris
tine Schaefer, Respondent™s vice 
president of administration. Jarrell apparently claimed that 
Acker had lied, and he claime
d the $100,000. Acker asked for 
specifics as to the lies he allegedly made. Jarrell refused to tell 
Acker how he had lied, saying th
at he would have to ask his 
attorney if he could reveal that information. According to Jar-
rell, Acker said that if he did not tell him what the alleged lies 
were, he would be discharged. Jack Acker told Jarrell that it 
was not in Jarrell™s ﬁbest interestﬂ to call the chief executive 
officer a liar. Jarrell replied that he did not do so, the Union did, 
and he was only ﬁsubstantiatingﬂ the alleged lies by accepting 
Acker™s challenge. Jarrell did 
not mention the name of any 
other employee who was affe
cted by Acker™s conduct.  
According to Jarrell, Rieff at
tempted to contact the Respon-dent by phone and letter, but 
his communications were not responded to. Rieff suggested that they begin legal action.  
 BEDDING DISCOUNT CENTERS 19Jarrell spoke to Rieff about the matter, and in May 1996, 
Rieff drafted a document entitled  ﬁverified complaint.ﬂ
4 The document, which was not verified, was dated June 25, bore the 
name of Rieff, and set forth 
the venue as the Nassau County 
Supreme Court. The complaint set forth two  causes of action. The first, 
which was for breach of contract, essentially stated that; (a) 

Acker offered to pay any empl
oyee $100,000 if the employee 
could ﬁestablishﬂ that the company had lied to him in connec-
tion with the operation of Res
pondent™s business or that he 
stole money from employees; (b) Ja
rrell has proof of such lies 
and; (c) Jarrell attempted to pr
ove that Respondent made seven 
lies, but Respondent refused to m
eet with him or his attorney.  
For the first cause of action the complaint sought damages of 
$700,000, that is $100,000 for each of the seven alleged lies, 
and punitive damages of $2,100,000,
 or a total of $2,800,000.  
The second cause of action stated
, inter alia, that Respondent 
engaged in:  
 Numerous acts of unfair labor practices in violation of 
the New York State Human Ri
ghts Law, New York State 
Labor Law and New York St
ate Penal Law [including]: 
 (a) On or about April 6, 
1996, defendants advised em-
ployees that the company™s cost analysis approach reveals 
10Œ11% in salary and commission payments when such 
statements were deliberately misleading 
(b) Deducting fines from employees pay. 
(c) Requiring employees to 
make deposits on their 
days off without compensation. 
(d) Demeaning employees w
ith challenges and calling 
them horses asses. 
(e) Offering employee [sic] monetary challenges and 
contracts and reneging upon its terms. 
(f) Failing to pay the plaintiff the monies owed to him 
for his acceptance of the defe
ndant™s contractual offers.  
 The second cause of action seeks an unspecified amount of 
damages. Jarrell stated that he included 
paragraphs (a) through (c) be-
cause he sought to bring to light that Acker was violating em-ployee rights by lying to and stealing from the employees. Prior 
to directing his attorney to draft the complaint, he discussed 
with other employees the improp
er fining of employees, and 
that Acker™s statement that Respondent pays employees 10
Œ11 percent was erroneous. 
Jarrell stated that he solicited other employees to join him in 
filing the complaint, but they refused. He did not contact the 
Union regarding it. He testified that in mailing the complaint, 
he was not attempting to change pay scales for employees, and 
acted entirely on his own in an attempt to collect for himself 
$100,000 for each alleged lie made by
 Acker. He testified that 
the complaint had nothing to do with any other employee, and 
it was for his sole benefit. Nevertheless, following the sending 
                                                          
 4 I cannot credit Jarrell™s testimony 
that he obtained an index number 
for the complaint, or that it was filed on June 25, 1996. It does not 
appear that any index number was 
obtained for that document, and 
there was no evidence that it was filed 
in court. Rieff denied filing it or 
obtaining an index number for it. 
Jarrell™s testimony that the index 
number, 35313-96 was obtained for this complaint is erroneous. That 
index number was obtained on December 30, 1996, for a summons 
against the company with Jarrell as 
the plaintiff.  No complaint was 
attached to that summons. 
of the complaint, employees told him that he did the right thing, 
and were happy that some
one ﬁstood upﬂ to Acker. 
On July 4, Jarrell was working 
in his store. At 5 p.m., he 
called Respondent™s official Fi
shman and told him that he 
wanted to close the store 2 hours early. According to Jarrell, 

Fishman asked him if there was any reason he was closing 
early, and asked if there was any problem. Jarrell replied that he 
had no business the entire day. 
Fishman allegedly said, ﬁfine.ﬂ 
Company rules provide that closing early without permission is 
grounds for discipline. Fishman testified, denying that
 he gave Jarrell permission to 
close the store early. He reported the matter to President Roe-
der.  Jarrell testified that on July 9, he felt physically threatened 
by a customer, so he ﬁphysically helpedﬂ him out the door.  
On July 19, Roeder sent a letter to Jarrell, warning that his 
closing the store early, and his abuse of a customer were not 
acceptable. The letter advised th
at ﬁany further violations of 
company policy or failing to conduct yourself as a professional 
may result in your termination from the company for cause.ﬂ 
Jarrell stated that he received that letter on July 19 or 20. 
Jarrell testified that he made copies of the complaint and 
mailed them to 88 of the Company™s stores. He stated that he 
mailed them on a Saturday morning, either July 6 or 13. The 
date he did so is in dispute. Th
e parties stipulated that 13 of the 
envelopes he mailed at the same time bore a postmark of July 
20. In view of that, I find that he mailed them on Saturday, July 
20. It is inconceivable that enve
lopes allegedly mailed on July 6 
or 13 at the same time would all be postmarked July 20.  
Jarrell stated that his reasons for causing the complaint to be 
written were that the Union said that Acker was lying, and 
Acker denied it, and he believe
d that since the Respondent was 
refusing his attempts to prove the alleged lies, he believed that 
the only way to obtain results 
and receive the money offered 
would be to sue the Company.  
B. The Discharge 
Howard Roeder became Respondent™s president in May 
1996. At that time, he was advi
sed by Christine Schaefer, Re-
spondent™s official, of pending litigation, including that Jarrell 

was attempting to collect on a ﬁbetﬂ placed by Acker, and that 
the Respondent had been contacted by Attorney Rieff regarding 
that.  
On July 23, Schaefer was sent copies of the complaint by 
employees who had received them
, and she sent them to, corpo-rate attorney, Howard Gross. She stated that at that time, there 
was no union activity occurring at any of the stores, but there 
had been such activity in March for a few weeks.  
Gross advised Schaefer that he had investigated the com-
plaint and found that it had no 
index number, had not been filed 
in court, and had no legal effect. Schaefer advised Roeder of 

this information. Roeder was with Acker at a meeting, and were 
preparing to leave the state on business that day. She also told 
Roeder that she received calls from many stores that the em-
ployees received a complaint by Jarrell against Acker, which 
related to the bet between Jarrel
l and Acker. Schaefer did not 
describe the complaint in more
 detail, and did not mention 
paragraphs (a) through (f).  
Roeder decided to discharge Jarrell essentially because he 
viewed the ﬁcomplaintﬂ as an improper response and challenge 
to the July 19 disciplinary letter Roeder had sent him only a 
few days before. Roeder also viewed the complaint, which he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20learned was misrepresented as a valid legal document, as a 
ﬁcontinuing effortﬂ by Jarrell 
to obtain money from the Com-
pany, and ﬁvery disruptiveﬂ to its business, and designed to 

ﬁagitateﬂ the employees.  
Roeder decided to discharge Jarrell before receiving or read-
ing the complaint since he left 
the state on the day he was ad-
vised that the complaint had been received.  
Roeder stated that at the time he decided to discharge Jarrell, 
he had no knowledge that he ha
d been engaged in union activ-
ity, or that any union activity was taking place at any of Re-
spondent™s stores.  Following Jarrell™s discharge, Respondent™s official Fishman 
testified at an unemployment insurance hearing that the reason 
for the termination was that Jarrell distributed copies of a com-
plaint to other employees, and 
that Respondent did not believe 
that the complaint had been filed. 
III. ANALYSIS AND DISCUSSION The General Counsel argues that
 Jarrell was unlawfully dis-
charged because of his union and concerted activities. The Re-
spondent asserts that his 
discharge was proper.  
A. Jarrell™s Union Activities 
Although the only evidence of a union organizing campaign 
was testimony that such an effort occurred from about mid-

March and continued for about 1 
month, I find that Jarrell en-
gaged in union activities. 
Jarrell™s activity in sending the complaint to employees de-
rived from the Union™s campaign, and by doing so he aligned 
himself with the Union™s cause. The Respondent could not have 
failed to have made the connec
tion between the Union™s effort 
to organize its employees and Jarrell™s sending the complaint. 
The complaint was sent as a di
rect response to the Union™s 
March letter which accused Acke
r of lying to employees, and 
Acker™s immediate challenge to th
e employees to prove that he 
had done so. The Union™s letter specifically mentioned the 
issue of commissions, and Jarrell™s complaint set forth that 
matter as a term of employment 
which Acker had allegedly lied 
to employees about.  
The fact that the Union™s campaign may have been defunct 
when, 4 months later, the complaint was sent, has no bearing 

upon Jarrell™s union activities. Regardless of when the cam-
paign ended, Respondent™s challe
nge, in response to the Un-
ion™s letter, remained open, and 
Jarrell sought to take advantage 
of it by sending his complaint.  
Thus, Jarrell™s action in sending the complaint was directly 
related to the Union™s campaign.
 The Union accused Acker of 
lying concerning compensation of the employees and other 

matters, Acker invited the employee
s to prove that he lied, and 
Jarrell accepted the invitation. This was all part of the Union™s 
campaign to convince employees 
to support it. Jarrell became a 
part of that campaign.  
B. Jarrell™s Concerted Activities 
By engaging in union activities, I find that Jarrell has en-
gaged in concerted activities. However, I need not reach the 

separate question, raised by the complaint issued by the Re-
gional Director, of whether Jarrell engaged in concerted activi-
ties as a separate violation of Section 8(a)(1). 
There was evidence that Jarrell spoke to his coworkers about 
the need for union representation, and their complaints about 
the employment matters set forth in the complaint, prior to his 
mailing it. I should note, however, 
that Jarrell™s credibility is 
questionable. He repeatedly testified that an index number was 
obtained for the complaint, whic
h was filed. However, there 
was no evidence that either was the case. In addition, his testi-
mony that he mailed the complaint on July 6 or 13 was put in 
serious doubt by a stipulation of
 the parties and documentary 
evidence that the envelopes were postmarked July 20. Even if I 

accept his testimony that he s
poke with other employees, there 
is no evidence that any representative of the Respondent was 
aware of such activities at the time of his discharge. 
Nevertheless, Jarrell conceded that he sent the complaint 
solely in behalf of himself and no one else, and did not seek to 
change any working conditions thereby. His sole motive was to 
collect the $100,000 offered by Acker if it was proven that he 
had lied to the employees. The fact that certain employees may 
have agreed with his sending the complaint, after the fact, is 
irrelevant. On the other hand, it may be argued that by sending the 
complaint to other employees, 
Jarrell sought to make ﬁcommon causeﬂ with them concerning the issues raised by the com-
plaintŠnamely Acker™s alleged 
lies about their terms of em-
ploymentŠand thereby engaged in concerted activities. 
I need not reach this issue, however, inasmuch as I have 
found that Jarrell engaged in union activities by sending the 
complaint to employees. 
Inasmuch as the Respondent con
cedes that it discharged Jar-
rell for sending the complaint to employees, I find that the 
General Counsel has shown that Jarrell™s union activities were a 
motivating factor in his discharge. 
Wright Line
, 251 NLRB 
1083 (1980). The burden then shifts to the Respondent to prove 
that it would have discharged Jarrell even in the absence of his 
union activities. 
Wright Line, supra. 
C. Respondent™s Defenses 
The Respondent™s president Roeder discharged Jarrell be-
cause he believed that Jarrell™s distribution of the complaint 
was in direct, improper response to his being issued a discipli-
nary warning for two acts of 
misconduct which occurred earlier 
that month.  However, Jarrell would not have been discharged, and had 
not been discharged, for those prior incidents. He was only 
warned about them. Accordingly, the discharge was effected 
only because of the complaint that Jarrell sent. Jarrell™s re-
sponse to the warning, although 
regarded by Respondent as an 
act of defiance and a ﬁchallenge,ﬂ nevertheless constituted un-

ion activities, for which he could not be discharged.
 Although Roeder may not have been specifically aware of 
the full content of the complaint since he did not read it at the 
time he made the decision to di
scharge Jarrell,
 nevertheless 
other Respondent official
s, Schaefer and Gross, had read it, and 
it was Gross who recommended the discharge. Roeder himself 
was aware of the general nature of the complaint, having been 
told by Schaefer that it related to the bet between Jarrell and 
Acker, as to which Roeder had been informed upon his assum-
ing the presidency. 
The complaint may have been misrepresented as a valid legal 
document. It appeared to be a complaint that was filed in the 
Nassau Supreme Court. However, it did not bear an index 
number and was not verified, a
lthough it bore the caption of 
ﬁverified complaint.ﬂ Nevertheless, whether the complaint was, 
in fact, a document which had actually been filed in court or 
not, it was indeed a letter related to the challenge posed by The 
 BEDDING DISCOUNT CENTERS 21Respondent and accepted by JarrellŠall of which had a con-
nection to the Union™s letter.   
Inasmuch as the admitted reason for Jarrell™s discharge was 
his distribution of the complaint, which I have found consti-
tuted union activities, I accordingly find and conclude that the 
Respondent has not proven that it would have discharged him even in the absence of his union activities. 
Wright Line
, supra. CONCLUSIONS OF 
LAW 1. The Respondent, Bedding Disc
ount Center, Inc., is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Union, Retail Wholes
ale Employees Union, Local 
305, AFLŒCIO of Westchester C
ounty and Vicinity, is a labor 
organization within the meaning of Section 2(5) of the Act. 
3. By discharging Lon Jarrell
, Respondent violated Section 
8(a)(3) and (1) of the Act. 
4. The unfair labor practices found above constitute unfair 
labor practices affecting commerce within the meaning of Sec-

tion 2(6) and (7) of the Act. 
THE REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily discharged Lon Jar-
rell, it must offer him reinstat
ement and make him whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, Bedding Discount Center, Inc., Hacken-
sack, New Jersey, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from  
(a) Discharging or otherwise 
discriminating against any em-
ployee for supporting Retail Wholesale Employees Union, 

Local 305, AFLŒCIO of Westchester County and Vicinity, or 
any other union. 
                                                          
                                                           
5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Lon Jar-
rell full reinstatement to his former job or, if that job no longer 
exists, to a substantially equiva
lent position, without prejudice 
to his seniority or any other rights or privileges previously en-
joyed. 
(b) Make Lon Jarrell whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him, in the manner set forth in the remedy section of the deci-
sion. (c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge and notify Lon 
Jarrell in writing that this has been done and that the discharge 
will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its fa-
cility in Hackensack, New Jersey, copies of the attached notice 
marked ﬁAppendix.ﬂ6 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 29, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since July 26, 1996. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 